DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of Applicant's Pre-Appeal Brief Request for Review in response to the Final Office Action mailed 07/20/2020, a Notice of Panel Decision from Pre-Appeal Brief Review was mailed on 01/27/2021 informing Applicant the Panel decision of reopening prosecution. The finality of the Final Office Action mailed 07/20/2020 was withdrawn.
Status of the claims:

		Claims 1 – 9 and 15 – 20 remain pending
		Claim 10 – 14 were previously cancelled

	In view of Applicant’s Remarks on the Pre-Appeal Brief, and the Panel decision, a new search was conducted by the examiner. See the following Examiner’s statement of reason for allowance in view of newly found prior art, and the prior art of record.

Allowable Subject Matter
Claims 1 – 9 and 15 – 20 are allowed.
The closest prior art is represented by EL-SIBLANI (US PGPub. 2009/0146344A1), STEELE (US PGPub. 2017/0173892 A1), Hull et al. (US Pat. No. 5,192,559), DeSimone et al. (US PGPub. 2016/0059487 A1). 
EL-SIBLANI discloses a 3D printing system [0001] comprising: a 3D print engine (“electromagnetic radiation and/or synergistic stimulation delivery device) for generating 3D articles of manufacture through a layer by layer solidification of a print medium [0007]; a transport mechanism ([0082], lines 14-17); a receiving station (“carrier/provider,” 10; [0070]); and a controller (“control unit,” 60 and “control module,” 61).
STEELE discloses a three-dimensional build printer apparatus and method [0003], capable of making a 3D object on a continuous belt conveyor (16) having belt rollers (18) to drive a conveyor belt (20) which is pitched at an angle [0114] (see Figs. 17 & 19). STEELE’s conveyor comprises a series of build surface segments 612 having a planar upper surface 614 on which the 3D objects 7 are built. These series of build surface segments 612 are connected by pivoting joints 618 to form a flexible conveyor that is driven by rotating sprockets 618, providing the moving structure of the conveyor assembly [0143]. However, STEELE’s carrier (flexible conveyor) is not a continuous build platform being generated by a controller configured to: (a) operate the 3D print engine to generate a continuous build platform.
Hull et al. discloses an apparatus (third embodiment; FIG. 3) for building three-dimensional objects with sheets  comprising: a platform 2, a synergistic stimulation source 3 which emits beam 10 through member 9 and the non-reactive film 7, rollers 8a and 8b, a material dispenser 6 for dispensing build material 4, comprising material dispenser 
DeSimone et al., directed to apparatuses and methods for continuous liquid interphase printing or three-dimensional objects (Abstract), discloses alternate carriers and actuator/drive arrangements that can be employed, e.g., a spool or take-up reel (FIG. 4). DeSimone discloses such spool or take up reel is beneficial particularly when the product being fabricated is an elongated rod or fiber [0140]. However, DeSimone’s carrier (Fig. 4) is not a continuous build platform being generated by a controller configured to: (a) operate the 3D print engine to generate a continuous build platform.
	Consequently, none of the prior art of record of EL-SIBLANI, STEELE, Hull et al. or DeSimone et al. – taken apart or in concurrence with each respective teachings – provides a teaching, suggestion or motivation that would motivate an artisan in the art  to consider the subject matter of independent claims 1 and 15, as anticipated or rendered as obvious in view of the cited prior art of record. More specifically, none of the prior art of record anticipates or render as obvious the limitations of, 
claim 1,
“a controller configured to: (a) operate the 3D print engine to generate a continuous build platform; (b) concurrently with (a), operate the 3D print engine to generate a plurality of 3D articles of manufacture that are attached to the continuous build platform; and (c) operate the transport mechanism to engage the continuous build 
moreover, 
claim 15
“a controller configured to: (a) operate the light engine to solidify a continuous build platform; (b) concurrently with (a), operate the light engine to solidify a plurality of 3D articles of manufacture coupled to the continuous build platform; and (c) operate the transport mechanism to engage the continuous build platform to transport the continuous build platform along a build path that extends from a build plane that is proximate to the transparent sheet and to a receiving station.”

Therefore, it is the posture of the examiner, in view of the above discussed prior art, that the subject of matter of independent claims 1 and 15 is allowable over the prior art of record of EL-SIBLANI, STEELE, Hull et al. and DeSimone et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712